COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

Cause number:                    01-15-00544-CV
Style:                           Terry Neff and Iron Workers Mid-South Pension Fund v.
                                 v. Nicholas F. Brady, David J. Butters, William E. Macaulay, Robert B. Millard,
                                 Robert K. Moses, Jr., Robert A. Rayne, Bernard J. Duroc-Danner, Burt M. Martin, and
                                 Weatherford International Ltd., a Swiss Corporation
                    *
Date motions filed :             December 2, 2015
Type of motions:                 Benny C. Goodman III’s Unopposed Motion for Pro Hac Vice Admission and
                                 Jaime J. McKey’s Motion in Support of Benny C. Goodman III’s Motion for Pro Hac Vice
                                 Admission
Party filing motions:            Benny C. Goodman III and Jaime J. McKey (Attorneys for Appellants)


Document to be filed:

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                       Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed
                   Other: _____________________________________


          .



Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: December 15, 2015